Case: 14-10171    Date Filed: 03/13/2015   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-10171
                             Non-Argument Calendar
                           ________________________

                     D. C. Docket No. 1:13-cr-00122-WS-C-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                             versus

MICHAEL ALAN DICKENS,

                                                          Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                 (March 13, 2015)

Before MARCUS, JULIE CARNES and EDMONDSON, Circuit Judges.


PER CURIAM:

      Brandy Hambright, appointed counsel for Michael Dickens, has moved to

withdraw from further representation of the appellant and has filed a brief pursuant
              Case: 14-10171    Date Filed: 03/13/2015   Page: 2 of 2


to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel=s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel=s motion to withdraw is

GRANTED, and Dickens’s conviction and sentence are AFFIRMED.




                                         2